[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Memorandum Filed September 26, 1996
For the following reasons, plaintiff's application for discharge of defendant's real estate broker lien is hereby GRANTED.
The statute, C.G.S. § 20-325a(d), allowing the filing of broker liens in noncommercial matters became effective October 1, 1995, whereas the work performed by defendant on which it bases its broker's lien was performed prior to this date. Section20-325a(d) created a new statutory right and consequently this statute must have prospective application only in the absence of express statutory language or legislative intent to the contrary. C.G.S. § 55-3; Aetna Life  Casualty Co. v. Braccidiferro,34 Conn. App. 833, 643 A.2d 1305 (1994). No such statutory language or legislative history exists to support the retroactive application of § 20-325a(d) to defendant's broker agreement, and therefore, it does not have the right to claim a broker's lien under this statute.
STEVENS, J. CT Page 5589